The father withdrew his petition for custody during the course of the hearing. Therefore, his contentions regarding an award of joint custody are not properly before this Court.
Although “[supervised visitation is appropriately required only where it is established that unsupervised visitation would be detrimental to the child” (Matter of Bullinger v Costa, 63 AD3d 735, 735-736 [2009]; see Rosenberg v Rosenberg, 44 AD3d 1022, 1024 [2007]; Cervera v Bressler, 50 AD3d 837, 839 [2008]), a determination as to whether visitation should be supervised is a matter left to the court’s sound discretion, and its findings *772will not be disturbed on appeal unless they lack a sound basis in the record (see Matter of Lorraine D. v Widmack C., 79 AD3d 745, 745-746 [2010]; Matter of Smith v Roberts, 67 AD3d 688, 689 [2009]; Cervera v Bressler, 50 AD3d at 839). Here, the determination that visitation should be supervised was made after a hearing, and is supported by the evidence in the record, including expert opinion adduced after a forensic examination.
The parties’ remaining contentions are without merit, or need not be addressed in light of our determination. Rivera, J.E, Roman, Sgroi and Cohen, JJ., concur.